In re Chimento, James M.; Chimento, Jan Irene; — Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial; Parish of St. Charles, 29th Judicial District Court, Div. “E”, No. 31385; to the Court of Appeal, Fifth Circuit, No. 88-CW-0794.
Granted. Judgment of court of appeal of November 18, 1988 is reversed and judgment of trial court which denied summary judgment is reinstated. Remanded to trial court.
CALOGERO and LEMMON", JJ., would grant the writ and docket for argument.
MARCUS, J., would deny the writ.